DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application and preliminary amendment filed on 11/18/2020.
Claims 1, 3-7, 9-12, 15-17, 19 and 22 have been amended and are hereby entered.
Claims 18, 20-21, 23-24 and 26 have been canceled.
Claims 1-17, 19, 22 and 25 are currently pending and have been examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for PCT/CN2018/116068 and PCT/CN2018/087442.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 120 and 573.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Alternatively, paragraph [0035] of the specification could be amended to remove reference character 120, and paragraph [0064] of the specification could be amended to change 573 to 574 (see specification objection below).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 260.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0031] of the specification recites “users 102 and 104” twice at the bottom of page 7 when it appears it should recite “users 102 and 106” because 104 has been used to designate the service provider
Paragraph [0039] of the specification recites “Communication interface 104” when it appears it should recite “Communication interface 204” to match the figures.
Paragraph [0044] of the specification recites “Display 110” when it appears it should recite “Display 210” to match the figures
Paragraph [0059] recites “history pic-up location data” when it appears it should recite “history pick-up location data”
Paragraph [0064] of the specification recites “drop-off confirmation button 573” when it appears it should recite “drop-off confirmation button 574
Appropriate correction is required.
Claim Objections
Claims 19 is objected to because of the following informalities: 
In the “determining limitation” of claim 19, it appears that “at least one of the first or second user” should recite “at least one of the first user or the second user” to match amended claim 7
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17, 19, 22 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining whether to combine multiple transportation service requests into a combined request, combining the requests into a combined request, and locating a provider to fulfill the combined request. 
In claim 1, the limitation of “receiving first and second requests for a cost-sharing option of the transportation service from first and second users, respectively”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one processor coupled to the memory, wherein the instructions, when executed by the at least one processor, cause the at least one processor to perform operations comprising,” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitations of “determining whether to fulfill the first and second requests using a same service vehicle shared by the first and second users; and in response to a determination to fulfill the first and second requests using the same service vehicle shared by the first and second users: combining the first and second requests into a combined request; sending the combined request to one or 
Claim 1 recites the concept of combining individual transportation service requests into a combined service request which is a certain method of organizing human activity including managing commercial interactions. Instructions, when executed, cause operations comprising: receiving first and second requests for a cost-sharing option of the transportation service from first and second users, respectively; determining whether to fulfill the first and second requests using a same service vehicle shared by the first and second users; and in response to a determination to fulfill the first and second requests using the same service vehicle shared by the first and second users: combining the first and second requests into a combined request; sending the combined request to one or more service providers; and locating a service provider to fulfill the combined request all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a system, a memory storing computer-readable instructions, and at least one processor coupled to the memory. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, a memory storing computer-readable instructions, and at least one processor coupled to the memory amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-12 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
In claim 13, the limitation of “receiving first and second requests for a cost-sharing option of the transportation service from first and second users, respectively”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented,” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitations of “determining whether to fulfill the first and second requests using a same service vehicle shared by the first and second users; and in response to a determination to fulfill the first and second requests using the same service vehicle shared by the first and second users: combining the first and second requests into a combined request; sending the combined 
Claim 13 recites the concept of combining individual transportation service requests into a combined service request which is a certain method of organizing human activity including managing commercial interactions. A method for providing a cost-sharing transportation service, comprising: receiving first and second requests for a cost-sharing option of the transportation service from first and second users, respectively; determining whether to fulfill the first and second requests using a same service vehicle shared by the first and second users; and in response to a determination to fulfill the first and second requests using the same service vehicle shared by the first and second users: combining the first and second requests into a combined request; sending the combined request to one or more service providers; and locating a service provider to fulfill the combined request all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of the method being “computer-implemented”. The recited additional element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Accordingly, this additional element does not integrate the abstract 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the method being “computer-implemented” amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 14-17, 19 and 22 further limit the abstract idea of claim 13 without adding any new additional elements. Therefore, by the analysis of claim 13 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
In claim 25, the limitation of “receiving first and second requests for a cost-sharing option of the transportation service from first and second users, respectively”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “A non-transitory computer-readable medium that stores a set of instructions, when executed by at least one processor of an electronic device, cause the electronic device to perform a method for providing a cost-sharing transportation service, the method comprising,” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitations of “determining whether to fulfill the first and second requests using a same service vehicle shared by the first and second users; and in response to a determination to fulfill the first and second requests using the same service vehicle shared by the first and second users: combining the first and second requests into a combined request; sending the combined request to one or more service providers; and locating a service provider to fulfill the combined request”, as drafted, is a 
Claim 25 recites the concept of combining individual transportation service requests into a combined service request which is a certain method of organizing human activity including managing commercial interactions. Instructions, when executed, cause a method for providing a cost-sharing transportation service, the method comprising: receiving first and second requests for a cost-sharing option of the transportation service from first and second users, respectively; determining whether to fulfill the first and second requests using a same service vehicle shared by the first and second users; and in response to a determination to fulfill the first and second requests using the same service vehicle shared by the first and second users: combining the first and second requests into a combined request; sending the combined request to one or more service providers; and locating a service provider to fulfill the combined request all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a non-transitory computer-readable medium that stores a set of instructions, at least one processor and an electronic device. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory computer-readable medium that stores a set of instructions, at least one processor and an electronic device amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 12, 13, 19 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gopalakrishnan et al. (U.S. Pre-Grant Publication No. 2018/0165731, hereafter known as Gopalakrishnan).
Regarding claim 1, Gopalakrishnan teaches:
A system for providing a transportation service, comprising: a memory storing computer-readable instructions (see Fig. 1 for overall system as well as Fig. 2 
and at least one processor coupled to the memory, wherein the instructions, when executed by the at least one processor, cause the at least one processor to perform operations (see [0051] "The processor 202 includes suitable logic, circuitry, and/or interfaces that are configured to execute one or more instructions stored in the memory 204...The processor 202 may execute a set of instructions/programs/codes/scripts stored in the memory 204 to perform one or more operations for real time management of ridesharing services")
comprising: receiving first and second requests for a cost-sharing option of the transportation service from first and second users, respectively (see [0060] "At step 304, the first plurality of ridesharing requests of the first plurality of commuters is received from the first plurality of computing devices. In an embodiment, the processor 202 may be configured to instruct the transceiver 206 to receive the first plurality of ridesharing requests of the first plurality of commuters 104 from the first plurality of commuter-computing devices 102")
determining whether to fulfill the first and second requests using a same service vehicle shared by the first and second users (see [0094] for matching evaluation of rider constraints, vehicle capacity constraints, profitability impacts of potentially combining two ridesharing requests)
and in response to a determination to fulfill the first and second requests using the same service vehicle shared by the first and second users: combining the first and second requests into a combined request (see [0093] "In an embodiment, based on the matching, the ride matcher 208 may be configured to merge the ridesharing requests" and [0094] "In such a case, the ride matcher 208 may merge the removed entry of the first list (i.e., the ridesharing request of commuter 104C assigned to the other ridesharing vehicle) with the second entry (i.e., the ridesharing request of commuter 104B assigned to the second ridesharing vehicle 110B) in the remaining entries of the first list. In other words, based on matching of the ridesharing requests, the ride matcher 208 may assign the third ridesharing vehicle to both the ridesharing requests of the commuter 104C and the commuter 104B")
sending the combined request to one or more service providers (see [0107] "the ride matcher 208 may be further configured to transmit another notification to the vehicle-computing devices of the identified ridesharing vehicles. The other notification may include a route to be followed for the pick-up and drop of commuters associated with the ridesharing requests for which the corresponding ridesharing vehicle is identified")
and locating a service provider to fulfill the combined request (see [0098] "the ride matcher 208 may utilize the second list to identify a ridesharing vehicle for the merged ridesharing requests of the first plurality of ridesharing requests in real time. For example, with reference to the second list of merged ridesharing requests (illustrated in Table 3), the ride matcher 208 may identify the third ridesharing vehicle for the ridesharing requests by the commuter 104B and the commuter 104C")
Regarding claim 7, Gopalakrishnan teaches all of the limitations of claim 1 above. Gopalakrishnan further teaches:
the operations comprise: determining a pick-up location for picking up at least one of the first user or the second user (see [0033] "the commuter 104A may use the commuter-computing device 102A to raise the ridesharing request to commute from a source location to a destination location...after raising the ridesharing request each commuter in the first plurality of commuters 104 may wait at the corresponding source location for pick up by a ridesharing vehicle" source location of a rideshare request is the pickup location, Examiner notes that the claim only requires one of the users to be picked up at the location)
and sending information of the pick-up location to the service provider along with the combined request (see [0107] "the ride matcher 208 may be further configured to transmit another notification to the vehicle-computing devices of the identified ridesharing vehicles. The other notification may include a route to be followed for the pick-up and drop of commuters associated with the ridesharing requests for which the corresponding ridesharing vehicle is identified. For example, with reference to Table 4, the other notification transmitted to a vehicle-computing device installed in the ridesharing vehicle “V3” may include a route to be followed for the pick-up and drop of commuters associated with the ridesharing requests “R3,” “R4,” and “R5” for which the ridesharing vehicle “V3” is identified")
Regarding claim 12, Gopalakrishnan teaches all of the limitations of claim 1 above. Gopalakrishnan further teaches:
the operations further comprise: receiving a third request for the cost-sharing option of the transportation service from a third user (see [0031] “each commuter-computing device, such as the commuter-computing devices 102A to 102C, may be used by the corresponding commuter to raise a ridesharing request. In other words, the first plurality of commuter-computing devices 102 
determining whether to fulfill the first, second, and third requests using the same service  vehicle shared by the first, second, and third users (see [0020] "a vehicle “V1” may be identified to serve ridesharing requests of “three” commuters simultaneously" and [0094] for matching evaluation of rider constraints, vehicle capacity constraints, profitability impacts of potentially combining ridesharing requests)
and in response to a determination to fulfill the first, second, and third requests using the same service vehicle: combining the first, second, and third requests into the combined request (see [0020] "a vehicle “V1” may be identified to serve ridesharing requests of “three” commuters simultaneously" and [0093] "In an embodiment, based on the matching, the ride matcher 208 may be configured to merge the ridesharing requests" and [0094] "In such a case, the ride matcher 208 may merge the removed entry of the first list (i.e., the ridesharing request of commuter 104C assigned to the other ridesharing vehicle) with the second entry (i.e., the ridesharing request of commuter 104B assigned to the second ridesharing vehicle 110B) in the remaining entries of the first list. In other words, based on matching of the ridesharing requests, the ride matcher 208 may assign the third ridesharing vehicle to both the ridesharing requests of the commuter 104C and the commuter 104B")
sending the combined request to one or more service providers (see [0020] "a vehicle “V1” may be identified to serve ridesharing requests of “three” commuters simultaneously" and [0107] "the ride matcher 208 may be further configured to transmit another notification to the vehicle-computing devices of the identified ridesharing vehicles. The other notification may include a route to be followed for 
and locating a service provider to fulfill the combined request (see [0020] "a vehicle “V1” may be identified to serve ridesharing requests of “three” commuters simultaneously" and [0098] "the ride matcher 208 may utilize the second list to identify a ridesharing vehicle for the merged ridesharing requests of the first plurality of ridesharing requests in real time. For example, with reference to the second list of merged ridesharing requests (illustrated in Table 3), the ride matcher 208 may identify the third ridesharing vehicle for the ridesharing requests by the commuter 104B and the commuter 104C")
Regarding claim 13, Gopalakrishnan teaches:
A computer-implemented method for providing a cost-sharing transportation service (see Fig. 3 and [0059] "FIG. 3 depicts a flowchart that illustrates a method for real time management of ridesharing services, in accordance with at least one embodiment. FIG. 3 is described in conjunction with FIG. 1 and FIG. 2. With reference to FIG. 3, there is shown a flowchart 300 that illustrates a method for real time management of ridesharing services" method uses computing elements of Fig. 1 and 2)
For the remaining limitations of claim 13, please see the rejection of claim 1 above.
Regarding claim 19, Gopalakrishnan teaches all of the limitations of claim 13 above. For the limitations introduced in claim 19, please see the rejection of claim 7 above.
Regarding claim 25, Gopalakrishnan teaches:
A non-transitory computer-readable medium that stores a set of instructions, when executed by at least one processor of an electronic device, cause the electronic device to perform a method for providing a cost-sharing transportation service, the method comprising (see [0149] "The programmable instructions can be stored and transmitted on a computer-readable medium. The disclosure can also be embodied in a computer program product comprising a computer-readable medium" and [0007] "The computer program product comprises a non-transitory computer readable medium storing a computer program code for data processing for real time ridesharing management. The computer program code is executable by one or more processors in a computing device to..." instructions cause processor to execute the method)
For the remaining limitations of claim 25, please see the rejection of claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan in view of Seki et al. (U.S. Pre-Grant Publication No. 2019/0354903, hereafter known as Seki).
Regarding claim 2, Gopalakrishnan teaches all of the limitations of claim 1 above. Gopalakrishnan further teaches:
the first request comprises a first destination location associated with the cost-sharing option (see [0019] "A “ridesharing request” refers to a request raised by a commuter who may want to commute from a source location to a destination location in a ridesharing 
the second request comprises a second destination location associated with the cost-sharing option (see [0019] "A “ridesharing request” refers to a request raised by a commuter who may want to commute from a source location to a destination location in a ridesharing vehicle. In an embodiment, the ridesharing request may comprise the source location, the destination location" and [0037] "Each ridesharing request of the first plurality of ridesharing requests of the first plurality of commuters 104 may comprise a source location, a destination location")
In [0037], Gopalakrishnan further teaches, “The application server 108 may be further configured to match one of the first plurality of ridesharing requests with remaining of the first plurality of ridesharing requests based on the corresponding set of commuter constraints” (emphasis added). In [0019], Gopalakrishnan further teaches, “the ridesharing request may comprise the source location, the destination location, and a set of commuter constraints, such as a waiting time threshold a detour distance threshold, and a detour time threshold, and/or the like”. Thus, while the ridesharing requests contain a destination location and constraints such as detour would likely be impacted based on the destinations of the ridesharing requests, Gopalakrishnan not explicitly teach determining whether to fulfill the two ridesharing requests with the same vehicle based on the destination locations. Seki teaches:
and the operations further comprise: determining whether to fulfill the first and second requests using the same service vehicle shared by the first and second users based on the first and second destination locations (see [0032] "the server 2 may calculate a distance between the destinations included in the respective ride-sharing request signals received from the terminals and determine that, when the distance is equal to or 
One of ordinary skill in the art would have recognized that applying the known technique of Seki to Gopalakrishnan would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Seki to the teaching of Gopalakrishnan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such determining whether to fulfill first and second ridesharing requests together based on destination locations. Further, applying determining whether to fulfill first and second ridesharing requests together based on destination locations to Gopalakrishnan would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient matching of ridesharing requests, as ridesharing requests having destinations close to each other would have a higher chance of satisfying the detour constraints of the requests.
Regarding claim 3, the combination of Gopalakrishnan and Seki teaches all of the limitations of claim 2 above. Seki further teaches:
the operations further comprise: determining to fulfill the first and second requests using the same service vehicle shared by the first and second users when a distance between the first and second destination locations is below a predetermined threshold (see [0032] "the server 2 may calculate a distance between the destinations included in the respective ride-sharing request signals received from the terminals and determine that, 
One of ordinary skill in the art would have recognized that applying the known technique of Seki to Gopalakrishnan would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Seki to the teaching of Gopalakrishnan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such determining whether to fulfill first and second ridesharing requests together based on destination locations. Further, applying determining whether to fulfill first and second ridesharing requests together based on destination locations to Gopalakrishnan would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient matching of ridesharing requests, as ridesharing requests having destinations close to each other would have a higher chance of satisfying the detour constraints of the requests.
Regarding claim 14, Gopalakrishnan teaches all of the limitations of claim 13 above. For the limitations introduced in claim 14, please see the rejection of claim 2 above.
Regarding claim 15, the combination of Gopalakrishnan and Seki teaches all of the limitations of claim 14 above. For the limitations introduced in claim 15, please see the rejection of claim 3 above.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan in view of Seki, further in view of Sweeney et al. (U.S. Pre-Grant Publication No. 2015/0161564, hereafter known as Sweeney).
Regarding claim 4, the combination of Gopalakrishnan and Seki teaches all of the limitations of claim 2 above. As discussed above, the combination of Gopalakrishnan and Seki teaches determining to fulfill two ridesharing requests with the same vehicle based on the destinations being within a distance threshold of each other. The combination of Gopalakrishnan and Seki does not explicitly teach determining to fulfill two ridesharing requests with the same vehicle based on the destinations being within a threshold driving time of each other. However, Sweeney teaches:
the operations further comprise: determining to fulfill the first and second requests using the same service vehicle shared by the first and second users when a driving time from the first destination location to the second destination location or from the second destination location to the first destination location is below a predetermined threshold (see [0091] "The pickup determination component 114 can also access the driver database 116 to determine a second (and/or third) set of drivers that are currently providing transport (e.g., are drivers that are in-use) and also satisfy one or more conditions related to the pickup location 123 of the first user (224)...the pickup determination component 114 can also identify a third set of drivers that (i) are in-use...and (iii) have respective destination locations that is within a second threshold distance and/or second threshold estimated travel time from the destination location 127 of the first user" destination of first user within an estimated travel time of destination of user currently being transported)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 16, the combination of Gopalakrishnan and Seki teaches all of the limitations of claim 14 above. For the limitations introduced in claim 16, please see the rejection of claim 4 above.
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan in view of Seki, further in view of Kataria et al. (U.S. Pre-Grant Publication No. 2013/0054311, hereafter known as Kataria).
Regarding claim 5, the combination of Gopalakrishnan and Seki teaches all of the limitations of claim 2 above. Gopalakrishnan further teaches detour distance threshold in [0022] “the detour distance threshold may refer to a maximum extra distance the commuter is willing to travel in the ridesharing vehicle due to a ridesharing request of another commuter” and checking to see if the threshold is satisfied when determining whether to combine ridesharing requests in [0093] “the third ridesharing vehicle may be assigned to pick the commuter 104C along with the commuter 104A, the waiting time threshold, the detour distance threshold, and the detour time threshold, of both the commuters (i.e., the commuter 104C and the commuter 104A) are satisfied”. Gopalakrishnan also teaches determining a route for the combined request in [0037] “The application server 108 may be further configured to identify a route for the identified ridesharing vehicle to serve the matched ridesharing requests. For the identification of the route, the application server 108 retrieve the geographical map data from the database server 106”. 
the operations further comprise: determining a first route to the first destination location (see [0039] "an optimal overlap level of sharing would have at least two members being classified as having an `optimal overlap` if the `extra distance` each member would have to drive to pick up the other member is less than about X % of his or her direct route...if the driver's origin is point A and destination is point B and the rider's origin is point C and destination is point D, we can define extra distance for a member as the distance D (A, C)+D (C, D)+D (D, B)-D (A, B), where D (A, C) is the distance between A and C, D (C, D) is the distance between C and D, D (D, B) is the distance between D and B. and D (A, B) is the distance between A and B" D (A, B) is route to first destination)
determining a second route to the second destination location (see cite to [0039] above with D (C, D) being route to second destination)
and determining to fulfill the first and second requests using the same service vehicle shared by the first and second users when a degree of overlapping between the first and second routes is greater than a predetermined threshold (see [0039] "an optimal overlap level of sharing would have at least two members being classified as having an `optimal overlap` if the `extra distance` each member would have to drive to pick up the other member is less than about X % of his or her direct route, where X is a parameter that can be set by each member" and [0040] "a subset level of sharing would have at least one member classified as having a route that is a `subset` of another member if: (1) the extra distance for the driver is less than X % of his or her own non-carpool route, where X is a parameter set by each member, (2) if the rider becomes the driver, the 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of determining to match ridesharing requests based on overlap of individual routes of the ridesharing requests of Kataria for the determining to match ridesharing requests based on a detour distance threshold being satisfied of the combination of Gopalakrishnan and Seki. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 17, the combination of Gopalakrishnan and Seki teaches all of the limitations of claim 14 above. For the limitations introduced in claim 17, please see the rejection of claim 5 above.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan in view of Demirdjian et al. (U.S. Pre-Grant Publication No. 2010/0207812, hereafter known as Demirdjian).
Regarding claim 6, Gopalakrishnan teaches all of the limitations of claim 1 above. Gopalakrishnan further teaches:
combining the first and second requests into the combined request comprises: determining a service route to fulfill the first and second requests using the same service vehicle (see [0037] "The application server 108 may be further configured to identify a route for the identified ridesharing vehicle to serve the matched ridesharing requests. For the identification of the route, the application server 108 retrieve the geographical map data from the database server 106. For example, the retrieved geographical map data may correspond to a multi-tier location data that may comprise a hierarchal 
and providing the service route to the service provider  (see [0107] "the ride matcher 208 may be further configured to transmit another notification to the vehicle-computing devices of the identified ridesharing vehicles. The other notification may include a route to be followed for the pick-up and drop of commuters associated with the ridesharing requests for which the corresponding ridesharing vehicle is identified. For example, with reference to Table 4, the other notification transmitted to a vehicle-computing device installed in the ridesharing vehicle “V3” may include a route to be followed for the pick-up and drop of commuters associated with the ridesharing requests “R3,” “R4,” and “R5” for which the ridesharing vehicle “V3” is identified")
Gopalakrishnan does not explicitly teach receiving an input from the service provider accepting a request and providing the route to the service provider after the service provider accepts the combined request. Demirdjian teaches:
and the operations further comprise: receiving input from the service provider indicating that the service provider accepts the combined request (see [0033] "Then an anonymous message soliciting a rideshare is sent according to the contact information associated with the selected profile at step 240" and [0035] "At step 250, a response to the anonymous message is received, and at step 260 it is determined whether the rideshare is accepted or rejected. If the rideshare is accepted")
and providing the service route to the service provider after the service provider accepts the combined request (see [0035] "If the rideshare is accepted, then a rideshare finalizing information is transmitted to both parties (i.e. the user and the person 
One of ordinary skill in the art would have recognized that applying the known technique of Demirdjian to Gopalakrishnan would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Demirdjian to the teaching of Gopalakrishnan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such receiving input indicating acceptance of the request from the service provider and providing the service route after acceptance. Further, applying receiving input indicating acceptance of the request from the service provider and providing the service route after acceptance to Gopalakrishnan would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow service providers to anonymously decline ridesharing requests (see Demirdjian [0036] for anonymous denial messages) instead of having to take on whatever rideshare requests they are assigned.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan in view of Hayama et al. (U.S. Patent No. 11,107,019; hereafter known as Hayama).
Regarding claim 8, Gopalakrishnan teaches all of the limitations of claim 7 above. Gopalakrishnan further teaches in [0065] “the matching one of the first plurality of ridesharing requests with remaining of the first plurality of ridesharing requests may minimize the other key performance parameter (i.e., a number of driver-miles for serving the first plurality of commuters 104) specified by the service provider”. However, Gopalakrishnan does not explicitly teach locating one or more service providers within a predetermined distance from the pick-up location. However, Hayama teaches:
locating a service provider to fulfill the combined request comprises: locating one or more service providers within a predetermined distance from the pick-up location (see Col. 6 lines 48-56 "when a transport request is received by the system 100, the filter 
One of ordinary skill in the art would have recognized that applying the known technique of Hayama to Gopalakrishnan would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hayama to the teaching of Gopalakrishnan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such locating one or more service providers within a threshold distance of the pick-up location. Further, applying locating one or more service providers within a threshold distance of the pick-up location to Gopalakrishnan would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient minimization of driver-miles needed to fulfill the plurality of rideshare requests of Gopalakrishnan by excluding service providers that would need to drive over a threshold distance just to pick-up the rider.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan in view of Baer (U.S. Pre-Grant Publication No. 2018/0149484, hereafter known as Baer).
Regarding claim 9, Gopalakrishnan teaches all of the limitations of claim 7 above. Gopalakrishnan does not explicitly teach determining a pick-up location by optimizing an average distance between the locations of the first and second users and the pick-up location. Baer teaches:
the operations further comprise: determining the pick-up location based on locations of the first and second users by optimizing an average distance between the locations of first and second users and the pick-up location (see [0081] "Assume that the cost 
One of ordinary skill in the art would have recognized that applying the known technique of Baer to Gopalakrishnan would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Baer to the teaching of Gopalakrishnan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such determining a fair meeting location for users planning to use a rideshare but are currently in different locations. Further, applying determining a fair meeting location for users planning to use a rideshare but are currently in different locations to Gopalakrishnan would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient minimization of driver-miles needed to fulfill the plurality of rideshare requests of Gopalakrishnan (see Gopalakrishnan [0065]), as both rideshare participants could now be picked up at one location instead of two. Further, the meeting location being fair to both participants ensures the effort required of the participants to reach the meeting location is distributed evenly.
Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan in view of Sweeney.
Regarding claim 10, Gopalakrishnan teaches all of the limitations of claim 7 above. Gopalakrishnan further teaches providing the pick-up location to the service provider in [0107] “the ride matcher 208 may be further configured to transmit another notification to the vehicle-computing devices of the identified ridesharing vehicles. The other notification may include a route to be followed for the pick-up and drop of commuters associated with the ridesharing requests for which the corresponding ridesharing vehicle is identified. For example, with reference to Table 4, the other notification transmitted to a vehicle-computing device installed in the ridesharing vehicle “V3” may include a route to be followed for the pick-up and drop of commuters associated with the ridesharing requests “R3,” “R4,” and “R5” for which the ridesharing vehicle “V3” is identified”. However, Gopalakrishnan does not explicitly teach determining an address or point of interest corresponding to the pick-up location and providing the address or point of interest to the service provider. Sweeney teaches:
the operations further comprise: determining an address or point of interest corresponding to the pick-up location; and providing the address or point of interest to the service provider (see [0036] "The service applications of the client devices 170 can utilize geo-aware resources, such as provided through a Global Positioning System ("GPS") component of the individual devices, in order to automatically determine the current location of the respective client device 170 as the pickup location. As a variation, the user can provide input corresponding to an address, street intersection, or name of a place (e.g., store, restaurant, building, park, a place of interest, etc.)" and [0094] "In response to selecting a driver, the dispatch 110 can transmit an invitation to the selected driver to enable the driver to either accept or decline providing service for the first user (240). The invitation can include information about the first user (e.g., name, user name, 
One of ordinary skill in the art would have recognized that applying the known technique of Sweeney to Gopalakrishnan would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sweeney to the teaching of Gopalakrishnan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such determining an address or points of interest corresponding to the pickup location and providing the address or point of interest to the service provider. Further, applying determining an address or points of interest corresponding to the pickup location and providing the address or point of interest to the service provider to Gopalakrishnan would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient pick-up of rideshare participants, as the service providers will have an address or landmark to more easily identify when they are at the pick-up location.
Regarding claim 22, Gopalakrishnan teaches all of the limitations of claim 19 above. For the limitations introduced in claim 22, please see the rejection of claim 10 above.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan in view of Meyer et al. (U.S. Pre-Grant Publication No. 2018/0058863, hereafter known as Meyer).
Regarding claim 11, Gopalakrishnan teaches all of the limitations of claim 1 above. Gopalakrishnan further teaches:
the operations further comprise: determining a total ride fare to be collected from the first and second users (see Equation 1 in [0073] and [0074]-[0081] for definitions to calculate the fare for a single rideshare request and Equation 3 in [0085], particularly [0086] "Σ.sub.i∈S C.sub.i(S) represents total fare to be collected from a plurality of commuters ∈S) for availing the ridesharing vehicle to travel" for total fare for combined rideshare request)
Gopalakrishnan does not explicitly teach sending the combined fare information to the service provider along with the combined request. Meyer teaches:
and sending information of the total ride fare to the service provider along with the combined request (see [0067] "The server system transmits the ride request to the driver's device (312). For example, the rideshare server 210 can transmit the ride request to computing devices of drivers of the vehicles identified at 310. This can include transmitting the ride request to the driver's device 204 through the network 216" and [0068] "The driver's device receives the ride request and relevant information (314). The relevant information can include, for example, the location of the user's device 202 (or pickup location indicated by the user) and the desired destination. The information can also include information on a fare for the ride or a current fare multiplier for the ride") 
It would have been obvious to one of ordinary skill in the art at the time of filing to include sending the total fare to the service provider along with the request as taught by Meyer in the system of Gopalakrishnan, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628